          Case 2:18-bk-20151-ER          Doc 3746 Filed 12/03/19 Entered 12/03/19 17:17:13                       Desc
                                          Main Document     Page 1 of 11

 Attorney or Party Name, Address, Telephone & FAX                   FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 GARY E. KLAUSNER (SBN 69077)
 LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
 10250 Constellation Boulevard, Suite 1700
 Los Angeles, CA 90067
 Telephone: (310) 229-1234
 Facsimile: (310) 229-1244
 EmailL gek@lnbyb.com




     Individual appearing without attorney
     Attorney for: Strategic Global Management, Inc.
                                   UNITED STATES BANKRUPTCY COURT
                     CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION DIVISION
 In re:
                                                                    CASE NO.: 2:18-bk-20151-ER
Verity Health System of California, Inc., et al.,
                                                                    ADVERSARY NO.:
                                                                    (if applicable)
                                                                    CHAPTER: 11
                                                     Debtor(s).




                                    Plaintiff(s) (if applicable).
                              vs.
                                                                                NOTICE OF APPEAL
                                                                           AND STATEMENT OF ELECTION




                                Defendant(s) (if applicable).

Part 1: Identify the appellant(s)

1. Name(s) of appellant(s): _________________________________________________________________________
                            Strategic Global Management, Inc

2. Position of appellant(s) in the adversary proceeding or bankruptcy case that is the subject of this appeal:
For appeals in an adversary proceeding.
    Plaintiff
    Defendant
    Other (describe):
For appeals in a bankruptcy case and not in an adversary proceeding.
    Debtor
    Creditor
    Trustee
    Other (describe): Party in Interest and proposed buyer in Section 363 sale


December 201                                                Page 1                                         Official Form 417A
       Case 2:18-bk-20151-ER             Doc 3746 Filed 12/03/19 Entered 12/03/19 17:17:13                         Desc
                                          Main Document     Page 2 of 11

Part 2: Identify the subject of this appeal

1. Describe the judgment, order, or decree appealed from:
   Order (1) Finding that SGM Is Obligated to Close the SGM Sale by No Later Than December 5, 2019
   and (2) Setting Continued Hearing on Debtors' Motion for Approval of Disclosure Statement [Dkt. 3724]

2. The date the judgment, order, or decree was entered: 11/27/2019
     6HH([KLELW$DWWDFKHGKHUHWR
Part 3: Identify the other parties to the appeal

List the names of all parties to the judgment, order, or decree appealed from and the names, addresses, and telephone
numbers of their attorneys (attach additional pages if necessary):

1. Party: Verity Health System of California, Inc.
    Attorney:
    Samuel R. Maizel; Tania M. Moyron; and Nicholos A. Kiffroth
    Dentons US LLP
    601 South Figueroa Street, Suite 2500
    Los Angeles, CA 90017
    Tel: 213-623-9300


2. Party:
    Attorney:




Part 4: Optional election to have appeal heard by District Court (applicable only in certain districts)
If a Bankruptcy Appellate Panel is available in this judicial district, the Bankruptcy Appellate Panel will hear this appeal
unless, pursuant to 28 U.S.C. § 158(c)(1), a party elects to have the appeal heard by the United States District Court. If
an appellant filing this notice wishes to have the appeal heard by the United States District Court, check below. Do not
check the box if the appellant wishes the Bankruptcy Appellate Panel to hear the appeal.

    Appellant(s) elect to have the appeal heard by the United States District Court rather than by the Bankruptcy
    Appellate Panel.


Part 5: Sign below

 /s/ Gary E. Klausner
_____________________________________________________                    Date: 12/03/2019
Signature of attorney for appellant(s) (or appellant(s)
if not represented by an attorney)

Fee waiver notice: If appellant is a child support creditor or its representative and appellant has filed the form specified in
§ 304(g) of the Bankruptcy Reform Act of 1994, no fee is required.

>1RWHWRLQPDWHILOHUV,I\RXDUHDQLQPDWHILOHULQDQLQVWLWXWLRQDQG\RXVHHNWKHWLPLQJEHQHILWRI)HG5%DQNU3
 F  FRPSOHWH'LUHFWRU¶V)RUP 'HFODUDWLRQRI,QPDWH)LOLQJ DQGILOHWKDWGHFODUDWLRQDORQJZLWKWKH1RWLFHRI
$SSHDO@


December 201                                              Page 2                                                Official Form 417A
Case 2:18-bk-20151-ER   Doc 3746 Filed 12/03/19 Entered 12/03/19 17:17:13   Desc
                         Main Document     Page 3 of 11




                                 EXHIBIT A
Case 2:18-bk-20151-ER             Doc 3746
                                      3724 Filed 12/03/19
                                                 11/27/19 Entered 12/03/19
                                                                  11/27/19 17:17:13
                                                                           15:22:35                                 Desc
                                   Main
                                    MainDocument
                                         Document Page
                                                     Page41of
                                                            of11
                                                               2




                                                                                   FILED & ENTERED


                               UNITED STATES BANKRUPTCY COURT
                                                                                         NOV 27 2019
                                CENTRAL DISTRICT OF CALIFORNIA CLERK U.S. BANKRUPTCY COURT
                                                                                   Central District of California
                                         LOS ANGELES DIVISION                      BY llewis     DEPUTY CLERK

 In re: Verity Health System of California, Inc., et
                                                        Lead Case No.:         2:18-bk-20151-ER
 al.,
                                                        Chapter:               11
                   Debtors and Debtors in Possession.
 ☒Affects All Debtors
                                                        Jointly Administered With:
                                                         Case No. 2:18-bk-20162-ER;
 ☐ Affects Verity Health System of California, Inc.      Case No. 2:18-bk-20163-ER;
 ☐ Affects O’Connor Hospital                             Case No. 2:18-bk-20164-ER;
 ☐ Affects Saint Louise Regional Hospital                Case No. 2:18-bk-20165-ER;
 ☐ Affects St. Francis Medical Center                    Case No. 2:18-bk-20167-ER;
 ☐ Affects St. Vincent Medical Center                    Case No. 2:18-bk-20168-ER;
 ☐ Affects Seton Medical Center                          Case No. 2:18-bk-20169-ER;
 ☐ Affects O’Connor Hospital Foundation                  Case No. 2:18-bk-20171-ER;
 ☐ Affects Saint Louise Regional Hospital Foundation     Case No. 2:18-bk-20172-ER;
 ☐ Affects St. Francis Medical Center of Lynwood         Case No. 2:18-bk-20173-ER;
   Medical Foundation                                    Case No. 2:18-bk-20175-ER;
 ☐ Affects St. Vincent Foundation                        Case No. 2:18-bk-20176-ER;
 ☐ Affects St. Vincent Dialysis Center, Inc.             Case No. 2:18-bk-20178-ER;
 ☐ Affects Seton Medical Center Foundation               Case No. 2:18-bk-20179-ER;
 ☐ Affects Verity Business Services                      Case No. 2:18-bk-20180-ER;
 ☐ Affects Verity Medical Foundation                     Case No. 2:18-bk-20181-ER;
 ☐ Affects Verity Holdings, LLC
 ☐ Affects De Paul Ventures, LLC                        Chapter 11 Cases.
 ☐ Affects De Paul Ventures - San Jose Dialysis, LLC    ORDER (1) FINDING THAT SGM IS OBLIGATED
                                                        TO CLOSE THE SGM SALE BY NO LATER THAN
                  Debtors and Debtors in Possession.,   DECEMBER 5, 2019 AND (2) SETTING
                                                        CONTINUED HEARING ON DEBTORS’ MOTION
                                                        FOR APPROVAL OF DISCLOSURE STATEMENT
                                                        Date:         November 26, 2019
                                                        Time:         10:00 a.m.
                                                        Location:     Ctrm. 1568
                                                                      Roybal Federal Building
                                                                      255 East Temple Street
                                                                      Los Angeles, CA 90012

  For the reasons set forth in the concurrently-issued Memorandum of Decision Finding that
SGM is Obligated to Close the SGM Sale By No Later than December 5, 2019 (the
“Memorandum of Decision”), the Court HEREBY FINDS AND ORDERS AS FOLLOWS:
Case 2:18-bk-20151-ER       Doc 3746
                                3724 Filed 12/03/19
                                           11/27/19 Entered 12/03/19
                                                            11/27/19 17:17:13
                                                                     15:22:35             Desc
                             Main
                              MainDocument
                                   Document Page
                                               Page52of
                                                      of11
                                                         2



    1) Pursuant to § 1.3 of the APA,1 SGM is obligated to close the SGM Sale by no later than
       December 5, 2019.
    2) A continued hearing on the Debtors’ motion to approve the adequacy of the Debtors’
       proposed Disclosure Statement (the “Disclosure Statement Motion”) shall take place on
       December 12, 2019, at 10:00 a.m. The Debtors shall file a reply in support of the
       Disclosure Statement Motion by no later than December 9, 2019.

    IT IS SO ORDERED.
                                             ###




      Date: November 27, 2019




1
 Capitalized terms not defined herein have the meaning set forth in the Memorandum of
Decision.
Case 2:18-bk-20151-ER               Doc 3746 Filed 12/03/19 Entered 12/03/19 17:17:13                                        Desc
                                     Main Document     Page 6 of 11

  1                                 PROOF OF SERVICE OF DOCUMENT
  2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
      address is 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067.
  3
      A true and correct copy of the foregoing document entitled NOTICE OF APPEAL AND STATEMENT OF
  4   ELECTIONS will be served or was served (a) on the judge in chambers in the form and manner required
      by LBR 5005-2(d); and (b) in the manner stated below:
  5
      1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
  6   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
      hyperlink to the document. On December 3, 2019, I checked the CM/ECF docket for this bankruptcy
  7   case or adversary proceeding and determined that the following persons are on the Electronic Mail
      Notice List to receive NEF transmission at the email addresses stated below:
  8
                                                                              Service information continued on attached page
  9
      2. SERVED BY UNITED STATES MAIL: On December 3, 2019, I served the following persons and/or
 10   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
      and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
 11   addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
      completed no later than 24 hours after the document is filed.
 12                                                                           Service information continued on attached page
 13   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
      EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
 14   on December 3, 2019, I served the following persons and/or entities by personal delivery, overnight mail
      service, or (for those who consented in writing to such service method), by facsimile transmission and/or
 15   email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
      mail to, the judge will be completed no later than 24 hours after the document is filed.
 16
      Served via Attorney Service
 17   The Honorable Ernest M. Robles
      United States Bankruptcy Court
 18   Edward R. Roybal Federal Building
      255 E. Temple Street, Suite 1560
 19   Los Angeles, CA 90012

 20   I declare under penalty of perjury under the laws of the United States of America that the foregoing is
      true and correct.
 21
       December 3, 2019                       Jason Klassi                               /s/ Jason Klassi
 22    Date                                    Type Name                                 Signature

 23
 24
 25
 26
 27
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 2:18-bk-20151-ER               Doc 3746 Filed 12/03/19 Entered 12/03/19 17:17:13                                        Desc
                                     Main Document     Page 7 of 11

  1            Alexandra Achamallah aachamallah@milbank.com, rliubicic@milbank.com
               Melinda Alonzo ml7829@att.com
  2            Robert N Amkraut ramkraut@foxrothschild.com
               Kyra E Andrassy kandrassy@swelawfirm.com,
  3             lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
               Simon Aron saron@wrslawyers.com
  4            Lauren T Attard lattard@bakerlaw.com, agrosso@bakerlaw.com
               Allison R Axenrod allison@claimsrecoveryllc.com
  5            Keith Patrick Banner kbanner@greenbergglusker.com,
                sharper@greenbergglusker.com;calendar@greenbergglusker.com
  6            Cristina E Bautista cristina.bautista@kattenlaw.com, ecf.lax.docket@kattenlaw.com
               James Cornell Behrens jbehrens@milbank.com,
  7             gbray@milbank.com;mshinderman@milbank.com;dodonnell@milbank.com;jbrewster@milbank.
                com;JWeber@milbank.com
  8            Ron Bender rb@lnbyb.com
               Bruce Bennett bbennett@jonesday.com
  9            Peter J Benvenutti pbenvenutti@kellerbenvenutti.com, pjbenven74@yahoo.com
               Leslie A Berkoff lberkoff@moritthock.com, hmay@moritthock.com
 10            Steven M Berman sberman@slk-law.com
               Stephen F Biegenzahn efile@sfblaw.com
 11            Karl E Block kblock@loeb.com,
                jvazquez@loeb.com;ladocket@loeb.com;kblock@ecf.courtdrive.com
 12            Dustin P Branch branchd@ballardspahr.com,
                carolod@ballardspahr.com;hubenb@ballardspahr.com
 13            Michael D Breslauer mbreslauer@swsslaw.com,
                wyones@swsslaw.com;mbreslauer@ecf.courtdrive.com;wyones@ecf.courtdrive.com
 14            Chane Buck cbuck@jonesday.com
               Lori A Butler butler.lori@pbgc.gov, efile@pbgc.gov
 15            Howard Camhi hcamhi@ecjlaw.com, tcastelli@ecjlaw.com;amatsuoka@ecjlaw.com
               Barry A Chatz barry.chatz@saul.com, jurate.medziak@saul.com
 16            Shirley Cho scho@pszjlaw.com
               Shawn M Christianson cmcintire@buchalter.com, schristianson@buchalter.com
 17            Louis J. Cisz lcisz@nixonpeabody.com, jzic@nixonpeabody.com
               Leslie A Cohen leslie@lesliecohenlaw.com,
 18             jaime@lesliecohenlaw.com;olivia@lesliecohenlaw.com
               Marcus Colabianchi mcolabianchi@duanemorris.com
 19            Kevin Collins kevin.collins@btlaw.com, Kathleen.lytle@btlaw.com
               Joseph Corrigan Bankruptcy2@ironmountain.com
 20            David N Crapo dcrapo@gibbonslaw.com, elrosen@gibbonslaw.com
               Mariam Danielyan md@danielyanlawoffice.com, danielyan.mar@gmail.com
 21            Brian L Davidoff bdavidoff@greenbergglusker.com,
                calendar@greenbergglusker.com;jking@greenbergglusker.com
 22            Aaron Davis aaron.davis@bryancave.com, kat.flaherty@bryancave.com
               Lauren A Deeb lauren.deeb@nelsonmullins.com, maria.domingo@nelsonmullins.com
 23            Daniel Denny ddenny@milbank.com
               Anthony Dutra adutra@hansonbridgett.com
 24            Kevin M Eckhardt kevin.eckhardt@gmail.com, keckhardt@hunton.com
               Lei Lei Wang Ekvall lekvall@swelawfirm.com,
 25             lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
               David K Eldan david.eldan@doj.ca.gov, teresa.depaz@doj.ca.gov
 26            Andy J Epstein taxcpaesq@gmail.com
               Richard W Esterkin richard.esterkin@morganlewis.com
 27            Christine R Etheridge christine.etheridge@ikonfin.com
               M Douglas Flahaut flahaut.douglas@arentfox.com
 28            Michael G Fletcher mfletcher@frandzel.com, sking@frandzel.com


       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 2:18-bk-20151-ER               Doc 3746 Filed 12/03/19 Entered 12/03/19 17:17:13                                        Desc
                                     Main Document     Page 8 of 11

  1            Joseph D Frank jfrank@fgllp.com,
                mmatlock@fgllp.com;csmith@fgllp.com;jkleinman@fgllp.com;csucic@fgllp.com
  2            William B Freeman bill.freeman@kattenlaw.com,
                nicole.jones@kattenlaw.com,ecf.lax.docket@kattenlaw.com
  3            Eric J Fromme efromme@tocounsel.com,
                lchapman@tocounsel.com;sschuster@tocounsel.com
  4            Amir Gamliel amir-gamliel-9554@ecf.pacerpro.com,
                cmallahi@perkinscoie.com;DocketLA@perkinscoie.com
  5            Jeffrey K Garfinkle jgarfinkle@buchalter.com,
                docket@buchalter.com;dcyrankowski@buchalter.com
  6            Thomas M Geher tmg@jmbm.com, bt@jmbm.com;fc3@jmbm.com;tmg@ecf.inforuptcy.com
               Lawrence B Gill lgill@nelsonhardiman.com,
  7             rrange@nelsonhardiman.com;mmarkwell@nelsonhardiman.com
               Paul R. Glassman pglassman@sycr.com
  8            Matthew A Gold courts@argopartners.net
               Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
  9            Marshall F Goldberg mgoldberg@glassgoldberg.com, jbailey@glassgoldberg.com
               Richard H Golubow rgolubow@wcghlaw.com,
 10             pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
               David M. Guess guessd@gtlaw.com
 11            Anna Gumport agumport@sidley.com
               Melissa T Harris harris.melissa@pbgc.gov, efile@pbgc.gov
 12            James A Hayes jhayes@zinserhayes.com, jhayes@jamesahayesaplc.com
               Michael S Held mheld@jw.com
 13            Lawrence J Hilton lhilton@onellp.com,
                lthomas@onellp.com,info@onellp.com,rgolder@onellp.com,lhyska@onellp.com,nlichtenberger
 14             @onellp.com
               Robert M Hirsh Robert.Hirsh@arentfox.com
 15            Florice Hoffman fhoffman@socal.rr.com, floricehoffman@gmail.com
               Lee F Hoffman leehoffmanjd@gmail.com, lee@fademlaw.com
 16            Michael Hogue hoguem@gtlaw.com, SFOLitDock@gtlaw.com;navarrom@gtlaw.com
               Matthew B Holbrook mholbrook@sheppardmullin.com, mmanns@sheppardmullin.com
 17            David I Horowitz david.horowitz@kirkland.com,
                keith.catuara@kirkland.com;terry.ellis@kirkland.com;elsa.banuelos@kirkland.com;ivon.granado
 18             s@kirkland.com
               Brian D Huben hubenb@ballardspahr.com, carolod@ballardspahr.com
 19            Joan Huh joan.huh@cdtfa.ca.gov
               Benjamin Ikuta bikuta@hml.law
 20            Lawrence A Jacobson laj@cohenandjacobson.com
               John Mark Jennings johnmark.jennings@kutakrock.com, mary.clark@kutakrock.com
 21            Monique D Jewett-Brewster mjb@hopkinscarley.com, eamaro@hopkinscarley.com
               Crystal Johnson M46380@ATT.COM
 22            Gregory R Jones gjones@mwe.com, rnhunter@mwe.com
               Jeff D Kahane jkahane@duanemorris.com, dmartinez@duanemorris.com
 23            Steven J Kahn skahn@pszyjw.com
               Cameo M Kaisler salembier.cameo@pbgc.gov, efile@pbgc.gov
 24            Ivan L Kallick ikallick@manatt.com, ihernandez@manatt.com
               Ori Katz okatz@sheppardmullin.com,
 25             cshulman@sheppardmullin.com;ezisholtz@sheppardmullin.com;lsegura@sheppardmullin.com
               Payam Khodadadi pkhodadadi@mcguirewoods.com, dkiker@mcguirewoods.com
 26            Christian T Kim ckim@dumas-law.com, ckim@ecf.inforuptcy.com
               Jane Kim jkim@kellerbenvenutti.com
 27            Monica Y Kim myk@lnbrb.com, myk@ecf.inforuptcy.com
               Gary E Klausner gek@lnbyb.com
 28            David A Klein david.klein@kirkland.com


       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 2:18-bk-20151-ER               Doc 3746 Filed 12/03/19 Entered 12/03/19 17:17:13                                        Desc
                                     Main Document     Page 9 of 11

  1            Nicholas A Koffroth nick.koffroth@dentons.com, chris.omeara@dentons.com
               Joseph A Kohanski jkohanski@bushgottlieb.com, kprestegard@bushgottlieb.com
  2            Darryl S Laddin bkrfilings@agg.com
               Robert S Lampl advocate45@aol.com, rlisarobinsonr@aol.com
  3            Richard A Lapping richard@lappinglegal.com
               Paul J Laurin plaurin@btlaw.com, slmoore@btlaw.com;jboustani@btlaw.com
  4            Nathaniel M Leeds nathaniel@mitchelllawsf.com, sam@mitchelllawsf.com
               David E Lemke david.lemke@wallerlaw.com,
  5             chris.cronk@wallerlaw.com;Melissa.jones@wallerlaw.com;cathy.thomas@wallerlaw.com
               Lisa Lenherr llenherr@wendel.com, bankruptcy@wendel.com
  6            Elan S Levey elan.levey@usdoj.gov, louisa.lin@usdoj.gov
               Tracy L Mainguy bankruptcycourtnotices@unioncounsel.net, tmainguy@unioncounsel.net
  7            Samuel R Maizel samuel.maizel@dentons.com,
                alicia.aguilar@dentons.com;docket.general.lit.LOS@dentons.com;tania.moyron@dentons.com;k
  8             athryn.howard@dentons.com;joan.mack@dentons.com;derry.kalve@dentons.com
               Alvin Mar alvin.mar@usdoj.gov, dare.law@usdoj.gov
  9            Craig G Margulies Craig@MarguliesFaithlaw.com,
                Victoria@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Dana@marguliesfaithlaw.com
 10            Hutchison B Meltzer hutchison.meltzer@doj.ca.gov, Alicia.Berry@doj.ca.gov
               Christopher Minier becky@ringstadlaw.com, arlene@ringstadlaw.com
 11            John A Moe john.moe@dentons.com, derry.kalve@dentons.com
               Susan I Montgomery susan@simontgomerylaw.com,
 12             assistant@simontgomerylaw.com;simontgomerylawecf.com@gmail.com;montgomerysr71631@
                notify.bestcase.com
 13            Monserrat Morales Monsi@MarguliesFaithLaw.com,
                Victoria@MarguliesFaithLaw.com;Helen@marguliesfaithlaw.com;Dana@marguliesfaithlaw.com
 14            Kevin H Morse kmorse@clarkhill.com, blambert@clarkhill.com
               Marianne S Mortimer mmartin@jmbm.com
 15            Tania M Moyron tania.moyron@dentons.com,
                chris.omeara@dentons.com;nick.koffroth@dentons.com
 16            Alan I Nahmias anahmias@mbnlawyers.com, jdale@mbnlawyers.com
               Akop J Nalbandyan jnalbandyan@LNtriallawyers.com, cbautista@LNtriallawyers.com
 17            Jennifer L Nassiri jennifernassiri@quinnemanuel.com
               Charles E Nelson nelsonc@ballardspahr.com, wassweilerw@ballardspahr.com
 18            Sheila Gropper Nelson shedoesbklaw@aol.com
               Mark A Neubauer mneubauer@carltonfields.com,
 19             mlrodriguez@carltonfields.com;smcloughlin@carltonfields.com;schau@carltonfields.com;NDunn
                @carltonfields.com;ecfla@carltonfields.com
 20            Fred Neufeld fneufeld@sycr.com, tingman@sycr.com
               Nancy Newman nnewman@hansonbridgett.com,
 21             ajackson@hansonbridgett.com;calendarclerk@hansonbridgett.com
               Bryan L Ngo bngo@fortislaw.com,
 22             BNgo@bluecapitallaw.com;SPicariello@fortislaw.com;JNguyen@fortislaw.com;JNguyen@bluec
                apitallaw.com
 23            Abigail V O'Brient avobrient@mintz.com,
                docketing@mintz.com;DEHashimoto@mintz.com;nleali@mintz.com;ABLevin@mintz.com;GJLeo
 24             n@mintz.com
               John R OKeefe jokeefe@metzlewis.com, slohr@metzlewis.com
 25            Scott H Olson solson@vedderprice.com,
                jcano@vedderprice.com,jparker@vedderprice.com;scott-olson-
                2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com
 26
               Giovanni Orantes go@gobklaw.com, gorantes@orantes-
                law.com,cmh@gobklaw.com,gobklaw@gmail.com,go@ecf.inforuptcy.com;orantesgr89122@noti
 27             fy.bestcase.com
               Keith C Owens kowens@venable.com, khoang@venable.com
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 2:18-bk-20151-ER               Doc 3746 Filed 12/03/19 Entered 12/03/19 17:17:13                                        Desc
                                     Main Document    Page 10 of 11

  1            R Gibson Pagter gibson@ppilawyers.com,
                ecf@ppilawyers.com;pagterrr51779@notify.bestcase.com
  2            Paul J Pascuzzi ppascuzzi@ffwplaw.com
               Lisa M Peters lisa.peters@kutakrock.com, marybeth.brukner@kutakrock.com
  3            Christopher J Petersen cjpetersen@blankrome.com, gsolis@blankrome.com
               Mark D Plevin mplevin@crowell.com, cromo@crowell.com
  4            Steven G. Polard spolard@ch-law.com, calendar-
                lao@rmkb.com;melissa.tamura@rmkb.com;anthony.arriola@rmkb.com
  5            David M Powlen david.powlen@btlaw.com, pgroff@btlaw.com
               Christopher E Prince cprince@lesnickprince.com,
  6             jmack@lesnickprince.com;cprince@ecf.courtdrive.com
               Lori L Purkey bareham@purkeyandassociates.com
  7            William M Rathbone wrathbone@grsm.com, jmydlandevans@grsm.com;sdurazo@grsm.com
               Jason M Reed Jason.Reed@Maslon.com
  8            Michael B Reynolds mreynolds@swlaw.com, kcollins@swlaw.com
               J. Alexandra Rhim arhim@hrhlaw.com
  9            Emily P Rich erich@unioncounsel.net, bankruptcycourtnotices@unioncounsel.net
               Robert A Rich , candonian@huntonak.com
 10            Lesley A Riis lriis@dpmclaw.com
               Debra Riley driley@allenmatkins.com
 11            Jason E Rios jrios@ffwplaw.com, scisneros@ffwplaw.com
               Julie H Rome-Banks julie@bindermalter.com
 12            Mary H Rose mrose@buchalter.com
               Megan A Rowe mrowe@dsrhealthlaw.com, lwestoby@dsrhealthlaw.com
 13            Nathan A Schultz nschultz@goodwinlaw.com
               Mark A Serlin ms@swllplaw.com, mor@swllplaw.com
 14            Seth B Shapiro seth.shapiro@usdoj.gov
               David B Shemano dshemano@shemanolaw.com
 15            Joseph Shickich jshickich@riddellwilliams.com
               Mark Shinderman mshinderman@milbank.com,
 16             dmuhrez@milbank.com;dlbatie@milbank.com
               Rosa A Shirley rshirley@nelsonhardiman.com,
 17             ksherry@nelsonhardiman.com;lgill@nelsonhardiman.com;rrange@nelsonhardiman.com
               Kyrsten Skogstad kskogstad@calnurses.org, rcraven@calnurses.org
 18            Michael St James ecf@stjames-law.com
               Andrew Still astill@swlaw.com, kcollins@swlaw.com
 19            Jason D Strabo jstrabo@mwe.com, cfuraha@mwe.com
               Sabrina L Streusand Streusand@slollp.com
 20            Ralph J Swanson ralph.swanson@berliner.com, sabina.hall@berliner.com
               Michael A Sweet msweet@foxrothschild.com,
 21             swillis@foxrothschild.com;pbasa@foxrothschild.com
               James Toma james.toma@doj.ca.gov, teresa.depaz@doj.ca.gov
 22            Gary F Torrell gtorrell@health-law.com
               United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
 23            Cecelia Valentine cecelia.valentine@nlrb.gov
               Jason Wallach jwallach@ghplaw.com, g33404@notify.cincompass.com
 24            Kenneth K Wang kenneth.wang@doj.ca.gov,
                Jennifer.Kim@doj.ca.gov;Stacy.McKellar@doj.ca.gov;yesenia.caro@doj.ca.gov
 25            Phillip K Wang phillip.wang@rimonlaw.com, david.kline@rimonlaw.com
               Sharon Z. Weiss sharon.weiss@bclplaw.com, raul.morales@bclplaw.com
 26            Adam G Wentland awentland@tocounsel.com, lkwon@tocounsel.com
               Latonia Williams lwilliams@goodwin.com, bankruptcy@goodwin.com
 27            Michael S Winsten mike@winsten.com
               Jeffrey C Wisler jwisler@connollygallagher.com, dperkins@connollygallagher.com
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 2:18-bk-20151-ER               Doc 3746 Filed 12/03/19 Entered 12/03/19 17:17:13                                        Desc
                                     Main Document    Page 11 of 11

  1            Neal L Wolf nwolf@hansonbridgett.com,
                calendarclerk@hansonbridgett.com,lchappell@hansonbridgett.com
  2            Hatty K Yip hatty.yip@usdoj.gov
               Andrew J Ziaja aziaja@leonardcarder.com,
  3             sgroff@leonardcarder.com;msimons@leonardcarder.com;lbadar@leonardcarder.com
               Rose Zimmerman rzimmerman@dalycity.org
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
